Exhibit 10.01
 
REACHLOCAL, INC.
 
INDEMNIFICATION AGREEMENT
 
This Indemnification Agreement (“Agreement”) is effective as of
[                      ], by and between ReachLocal, Inc., a Delaware
corporation (the “Company”), and [                      ] (“Indemnitee”).
 
A.  The Company recognizes the continued difficulty in obtaining liability
insurance for its directors, officers, employees, controlling persons,
fiduciaries and other agents and affiliates, the significant increases in the
cost of such insurance and the general reductions in the coverage of such
insurance.
 
B.  The Company further recognizes the substantial increase in corporate
litigation in general, subjecting directors, officers, employees, controlling
persons, fiduciaries and other agents and affiliates to expensive litigation
risks at the same time as the availability and coverage of liability insurance
has been severely limited.
 
C.  The current protection available to directors, officers, employees,
controlling persons, fiduciaries and other agents and affiliates of the Company
may not be adequate under the present circumstances, and directors, officers,
employees, controlling persons, fiduciaries and other agents and affiliates of
the Company (or persons who may be alleged or deemed to be the same), including
the Indemnitee, may not be willing to continue to serve or be associated with
the Company in such capacities without additional protection.
 
D.  The Company (a) desires to attract and retain the involvement of highly
qualified persons, such as Indemnitee, to serve and be associated with the
Company and, accordingly, (b) wishes to provide for the indemnification and
advancement of expenses to the Indemnitee to the maximum extent permitted by
law.
 
E.  In view of the considerations set forth above, the Company desires that
Indemnitee shall be indemnified and advanced expenses by the Company as set
forth herein.
 
In consideration of the mutual promises and covenants contained herein, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
 
1.            Certain Definitions.
 
(a)           “Change in Control” shall be deemed to have occurred if, on or
after the date of this Agreement, (i) any “person” (as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended),
other than a trustee or other fiduciary holding securities under an employee
benefit plan of the Company acting in such capacity or a corporation owned
directly or indirectly by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company, becomes the
“beneficial owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of the Company representing more than fifty percent
(50%) of the total voting power represented by the Company’s then outstanding
Voting Securities (as defined below), (ii) during any period of two (2)
consecutive years (not including any period prior to the execution of this
Agreement), individuals who at the beginning of such period constitute the Board
of Directors of the Company and any new director (other than a director
designated by a person who has entered into an agreement with the Company to
effect a transaction described in Sections (i), (iii) or (iv) herein) whose
election by the Board of Directors or nomination for election by the Company’s
stockholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority thereof, (iii) the stockholders of
the Company approve a merger or consolidation of the Company with any other
corporation other than a merger or consolidation which would result in the
Voting Securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into Voting Securities of the surviving entity) at least eighty percent (80%) of
the total voting power represented by the Voting Securities of the Company or
such surviving entity outstanding immediately after such merger or consolidation
or (iv) the stockholders of the Company approve a plan of complete liquidation
of the Company or an agreement for the sale or disposition by the Company of (in
one transaction or a series of related transactions) all or substantially all of
the Company’s assets.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           “Claim” shall mean with respect to a Covered Event (as defined
below):  any threatened, asserted, pending or completed action, suit, proceeding
or alternative dispute resolution mechanism, whether brought in the right of the
Company or otherwise, or any hearing, inquiry or investigation (formal or
informal) that Indemnitee in good faith believes might lead to the institution
of any such action, suit, proceeding or alternative dispute resolution
mechanism, whether civil, criminal, administrative, investigative or other,
including any appeal therefrom.
 
(c)           References to the “Company” shall include, in addition to
ReachLocal, Inc., any constituent corporation (including any constituent of a
constituent) absorbed in a consolidation or merger to which ReachLocal, Inc. (or
any of its wholly owned subsidiaries) is a party, which, if its separate
existence had continued, would have had power and authority to indemnify its
directors, officers, employees, agents or fiduciaries, so that if Indemnitee is
or was a director, officer, employee, agent or fiduciary of such constituent
corporation, or is or was serving at the request of such constituent corporation
as a director, officer, employee, agent or fiduciary of another corporation,
partnership, joint venture, employee benefit plan, trust or other enterprise,
Indemnitee shall stand in the same position under the provisions of this
Agreement with respect to the resulting or surviving corporation as Indemnitee
would have with respect to such constituent corporation if its separate
existence had continued.
 
(d)           “Covered Event” shall mean any event or occurrence by reason of
the fact that Indemnitee is or was a director, trustee, partner, managing
member, officer, employee, agent or fiduciary of the Company, or any subsidiary
of the Company, or is or was serving at the request of the Company as a
director, trustee, partner, managing member, officer, employee, agent or
fiduciary of another corporation, limited liability company, partnership, joint
venture, trust or other enterprise, or by reason of any action or inaction on
the part of Indemnitee while serving in such capacity.
 
 
2

--------------------------------------------------------------------------------

 
 
(e)           “Expense Advance” shall mean a payment to Indemnitee pursuant to
Section 3 of Expenses in advance of the settlement of or final judgment in any
action, suit, proceeding or alternative dispute resolution mechanism, hearing,
inquiry or investigation, which constitutes a Claim.
 
(f)            “Expenses” shall mean any and all direct and indirect costs,
losses, claims, damages, fees, expenses and liabilities, joint or several
(including attorneys’ fees and all other costs, expenses and obligations
incurred in connection with investigating, defending, being a witness in or
participating in (including on appeal), or preparing to defend, to be a witness
in or to participate in, any action, suit, proceeding, alternative dispute
resolution mechanism, hearing, inquiry or investigation), judgments, fines,
penalties and amounts paid in settlement (if such settlement is approved in
advance by the Company, which approval shall not be unreasonably withheld)
actually and reasonably incurred, of any Claim and any federal, state, local or
foreign taxes imposed on the Indemnitee as a result of the actual or deemed
receipt of any payments under this Agreement.  Expenses also shall include (i)
Expenses incurred in connection with any appeal resulting from any Claim,
including without limitation the premium, security for, and other costs relating
to any cost bond, supersedeas bond, or other appeal bond or its equivalent, (ii)
Expenses incurred in connection with recovery under any directors’ and officers’
liability insurance policies maintained by the Company, regardless of whether
the Indemnitee is ultimately determined to be entitled to such indemnification,
advancement or Expenses or insurance recovery, as the case may be and (iii) for
purposes of Section 13(e) only, Expenses incurred by or on behalf of Indemnitee
in connection with the interpretation, enforcement or defense of Indemnitee’s
rights under this Agreement, by litigation or otherwise.  The parties agree that
for the purposes of any advancement of Expenses for which Indemnitee has made
written demand to the Company in accordance with this Agreement, all Expenses
included in such demand that are certified by affidavit of Indemnitee’s counsel
as being reasonable shall be presumed conclusively to be reasonable. 
 
(g)           “Independent Legal Counsel” shall mean an attorney or firm of
attorneys, selected in accordance with the provisions of Section 2(d) hereof,
who shall not have otherwise performed services for (i) the Company or
Indemnitee in any matter material to either such party (other than with respect
to matters concerning the rights of Indemnitee under this Agreement, or of other
indemnitees under similar indemnity agreements) or (ii) any other party to the
Claim giving rise to a claim for indemnification hereunder, within the last
three (3) years.  Notwithstanding the foregoing, the term “Independent Legal
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement.
 
(h)           References to “other enterprises” shall include employee benefit
plans; references to “fines” shall include any excise taxes assessed on
Indemnitee with respect to an employee benefit plan; and references to “serving
at the request of the Company” shall include any service as a director, officer,
employee, agent or fiduciary of the Company which imposes duties on, or involves
services by, such director, officer, employee, agent or fiduciary with respect
to an employee benefit plan, its participants or its beneficiaries; and if
Indemnitee acted in good faith and in a manner Indemnitee reasonably believed to
be in the interest of the participants and beneficiaries of an employee benefit
plan, Indemnitee shall be deemed to have acted in a manner “not opposed to the
best interests of the Company” as referred to in this Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
(i)            “Reviewing Party” shall mean, subject to the provisions of
Section 2(d), any person or body appointed by the Board of Directors in
accordance with applicable law to review the Company’s obligations hereunder and
under applicable law, which may include a member or members of the Company’s
Board of Directors, Independent Legal Counsel or any other person or body not a
party to the particular Claim for which Indemnitee is seeking indemnification,
exoneration or hold harmless rights.
 
(j)            “Section” refers to a section of this Agreement unless otherwise
indicated.
 
(k)           “Voting Securities” shall mean any securities of the Company that
vote generally in the election of directors.
 
2.            Indemnification.
 
(a)           Indemnification of Expenses.
 
(i)            Subject to the provisions of Section 2(b) below, the Company
shall indemnify, exonerate or hold harmless Indemnitee for Expenses to the
fullest extent permitted by law if Indemnitee was or is or becomes a party or
potential party to or witness or other participant in, or is threatened to be
made a party to or other participant in, any Claim (whether by reason of or
arising in part out of a Covered Event), including all interest, assessments and
other charges incurred in connection with or in respect of such Expenses.  The
parties hereto intend that this Agreement shall provide to the fullest extent
permitted by law for indemnification in excess of that expressly permitted by
statute, including, without limitation, any indemnification provided by the
Certificate of Incorporation, the Bylaws, vote of its stockholders or
disinterested directors.
 
(ii)           Notwithstanding any other provision of this Agreement, to the
fullest extent permitted by applicable law and to the extent that Indemnitee is,
by reason of a Covered Event, a witness or otherwise asked to participate in any
aspect of a Claim to which Indemnitee is not a party, he shall be indemnified
against all Expenses actually and reasonably incurred by him or on his behalf in
connection therewith.
 
(b)           Review of Indemnification Obligations.
 
(i)            Notwithstanding the foregoing, in the event any Reviewing Party
shall have determined (in a written opinion, in any case in which Independent
Legal Counsel is the Reviewing Party) that Indemnitee is not entitled to be
indemnified, exonerated or held harmless hereunder under applicable law, (A) the
Company shall have no further obligation under Section 2(a) to make any payments
to Indemnitee not made prior to such determination by such Reviewing Party and
(B) the Company shall be entitled to be reimbursed by Indemnitee (who hereby
agrees to reimburse the Company) for all Expenses theretofore paid in
indemnifying, exonerating or holding harmless Indemnitee (within thirty (30)
days after such determination); provided, however, that if Indemnitee has
commenced or thereafter commences legal proceedings in a court of competent
jurisdiction to secure a determination that Indemnitee is entitled to be
indemnified, exonerated or held harmless hereunder under applicable law, any
determination made by any Reviewing Party that Indemnitee is not entitled to be
indemnified hereunder under applicable law shall not be binding and Indemnitee
shall not be required to reimburse the Company for any Expenses theretofore paid
in indemnifying, exonerating or holding harmless Indemnitee until a final
judicial determination is made with respect thereto (as to which all rights of
appeal therefrom have been exhausted or lapsed).  Indemnitee’s obligation to
reimburse the Company for any Expenses shall be unsecured and no interest shall
be charged thereon.
 
 
4

--------------------------------------------------------------------------------

 
 
(ii)           Subject to Section 2(b)(iii) below, if the Reviewing Party shall
not have made a determination within forty-five (45) days after receipt by the
Company of the request therefor, the requisite determination of entitlement to
indemnification shall, to the fullest extent not prohibited by law, be deemed to
have been made and Indemnitee shall be entitled to such indemnification, absent
(A) a misstatement by Indemnitee of a material fact, or an omission of a
material fact necessary to make Indemnitee’s statement not materially
misleading, in connection with the request for indemnification or (B) a
prohibition of such indemnification under applicable law; provided, however,
that such 45-day period may be extended for a reasonable time, not to exceed an
additional thirty (30) days, if the person, persons or entity making the
determination with respect to entitlement to indemnification in good faith
requires such additional time for the obtaining or evaluating of documentation
and/or information relating thereto.
 
 
(iii)          Notwithstanding anything in this Agreement to the contrary, no
determination as to entitlement of Indemnitee to indemnification under this
Agreement shall be required to be made prior to the final disposition of the
Claim.
 
 
(c)           Indemnitee Rights on Unfavorable Determination; Binding
Effect.  If any Reviewing Party determines that Indemnitee substantively is not
entitled to be indemnified, exonerated or held harmless hereunder in whole or in
part under applicable law, Indemnitee shall have the right to commence
litigation seeking an initial determination by the court or challenging any such
determination by such Reviewing Party or any aspect thereof, including the legal
or factual bases therefor, and, subject to the provisions of Section 15, the
Company hereby consents to service of process and to appear in any such
proceeding.  Absent such litigation, any determination by any Reviewing Party
shall be conclusive and binding on the Company and Indemnitee.
 
(d)           Selection of Reviewing Party; Change in Control.  If there has not
been a Change in Control, any Reviewing Party shall be (i) by a majority vote of
the directors of the Company who are not and were not a party to the Claim in
respect of which indemnification is sought by Indemnitee (“Disinterested
Directors”), even though less than a quorum of the Board, (ii) by a committee of
Disinterested Directors designated by a majority vote of the Disinterested
Directors, even though less than a quorum of the Board, (iii) if there are no
such Disinterested Directors or, if such Disinterested Directors so direct, by
Independent Counsel in a written opinion to the Board, a copy of which shall be
delivered to Indemnitee or (iv) if so directed by the Board, by the stockholders
of the Company; and if there has been such a Change in Control (other than a
Change in Control which has been approved by a majority of the Company’s Board
of Directors who were directors immediately prior to such Change in Control),
any Reviewing Party with respect to all matters thereafter arising concerning
Indemnitee’s indemnification, exoneration or hold harmless rights for Expenses
under this Agreement or any other agreement or under the Company’s Certificate
of Incorporation or bylaws as now or hereafter in effect, or under any other
applicable law, if desired by Indemnitee, shall be Independent Legal Counsel
selected by the Indemnitee and approved by Company (which approval shall not be
unreasonably withheld).  Such counsel, among other things, shall render its
written opinion to the Company and Indemnitee as to whether and to what extent
Indemnitee would be entitled to be indemnified, exonerated or held harmless
hereunder under applicable law and the Company agrees to abide by such
opinion.  The Company agrees to pay the reasonable fees of the Independent Legal
Counsel referred to above and to fully indemnify, exonerate and hold harmless
such counsel against any and all expenses (including attorneys’ fees), claims,
liabilities and damages arising out of or relating to this Agreement or its
engagement pursuant hereto.  Notwithstanding any other provision of this
Agreement, the Company shall not be required to pay Expenses of more than one
Independent Legal Counsel in connection with all matters concerning a single
Indemnitee, and such Independent Legal Counsel shall be the Independent Legal
Counsel for any or all other Indemnitees unless (A) the Company otherwise
determines or (B) any Indemnitee shall provide a written statement setting forth
in detail a reasonable objection to such Independent Legal Counsel representing
other Indemnitees.
 
 
5

--------------------------------------------------------------------------------

 
 
(e)           Mandatory Payment of Expenses.  Notwithstanding any other
provision of this Agreement other than Section 10 hereof, to the fullest extent
permitted by applicable law and to the extent that Indemnitee was a party to (or
participant in) and has been successful on the merits or otherwise, in any Claim
or in defense of any claim, issue or matter therein, in whole or in part,
Indemnitee shall be indemnified, exonerated and held harmless against all
Expenses actually and reasonably incurred by Indemnitee in connection
therewith.  If Indemnitee is not wholly successful in such Claim but is
successful, on the merits or otherwise, as to one or more but less than all
claims, issues or matters in such Claim, the Company shall indemnify Indemnitee
against all Expenses actually and reasonably incurred by him or on his behalf in
connection with or related to each successfully resolved claim, issue or matter
to the fullest extent permitted by law.  For purposes of this Section and
without limitation, the termination of any claim, issue or matter in such a
Claim by dismissal, with or without prejudice, shall be deemed to be a
successful result as to such claim, issue or matter.
 
(f)            Contribution.  To the fullest extent permitted by law, if the
indemnification, exoneration or hold harmless rights provided for in this
Agreement is for any reason whatsoever unavailable to an Indemnitee, then in
lieu of indemnifying, exonerating or holding harmless Indemnitee thereunder, the
Company shall contribute to the amount incurred by or on behalf of Indemnitee,
whether for judgments, fines, penalties, excise taxes, amounts paid or to be
paid in settlement and/or for Expenses (i) in such proportion as is deemed fair
and reasonable in light of all of the circumstances in order to reflect the
relative benefits received by the Company and Indemnitee as a result of the
event(s) and/or transaction(s) giving cause to such Claim or (ii) if the
allocation provided by clause (i) above is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above but also the relative fault of the Company (and
its directors, officers, employees and agents) and Indemnitee in connection with
the action or inaction which resulted in such Expenses, as well as any other
relevant equitable considerations.  In connection with the registration of the
Company’s securities, the relative benefits received by the Company and
Indemnitee shall be deemed to be in the same respective proportions that the net
proceeds from the offering (before deducting expenses) received by the Company
and Indemnitee, in each case as set forth in the table on the cover page of the
applicable prospectus, bear to the aggregate public offering price of the
securities so offered.  The relative fault of the Company and Indemnitee shall
be determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company or Indemnitee and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission.
 
 
6

--------------------------------------------------------------------------------

 
 
The Company and Indemnitee agree that it would not be just and equitable if
contribution pursuant to this Section 2(f) were determined by pro rata or by any
other method of allocation which does not take account of the equitable
considerations referred to in the immediately preceding paragraph.  In
connection with the registration of the Company’s securities, in no event shall
Indemnitee be required to contribute any amount under this Section 2(f) in
excess of the net proceeds received by Indemnitee from its sale of securities
under such registration statement.  No person found guilty of fraudulent
misrepresentation (within the meaning of Section 11(1) of the Securities Act)
shall be entitled to contribution from any person who was not found guilty of
such fraudulent misrepresentation.
 
3.            Expense Advances. Notwithstanding any provision of this Agreement
to the contrary (other than Sections 13(d) and (e)), the Company shall make
Expense Advances, to the extent not prohibited by law, to an Indemnitee in
connection with any Claim (or any part of any Claim) not initiated by
Indemnitee, and such advancement shall be made within twenty (20) days after the
receipt by the Company of a statement or statements requesting such advances
from time to time (which shall include invoices received by the Indemnitee in
connection with such Expenses but, in the case of invoices in connection with
legal services, any references to legal work performed or to expenditures made
that would cause Indemnitee to waive any privilege accorded by applicable law
shall not be so included), whether prior to or after final disposition of any
Claim.  Expense Advances shall be unsecured and interest free.  Expense Advances
shall be made without regard to Indemnitee’s ability to repay the Expenses and
without regard to Indemnitee’s ultimate entitlement to indemnification under the
other provisions of this Agreement.  In accordance with Section 13(e), advances
shall include any and all Expenses incurred pursuing an action to enforce this
right of advancement, including Expenses incurred preparing and forwarding
statements to the Company to support the advances claimed.  The Indemnitee shall
qualify for advances upon the execution and delivery to the Company of this
Agreement, which shall constitute an undertaking providing that the Indemnitee
undertakes to repay the amounts advanced (without interest) to the extent that
it is ultimately determined that Indemnitee is not entitled to be indemnified by
the Company.  No other form of undertaking shall be required other than the
execution of this Agreement.  This Section 3 shall not apply to any claim made
by Indemnitee for which indemnity is excluded pursuant to Section 10.
 
4.            Procedures for Indemnification and Expense Advances.
 
(a)           Timing of Payments.  All payments of Expenses (including without
limitation Expense Advances) by the Company to the Indemnitee pursuant to this
Agreement shall be made to the fullest extent permitted by law as soon as
practicable after written demand by Indemnitee therefor is presented to the
Company, but in no event later than forty-five (45) days after such written
demand by Indemnitee is presented to the Company, except in the case of Expense
Advances, which shall be in accordance with Section 3 of this Agreement.  If the
Company disputes a portion of the amounts for which indemnification is
requested, the undisputed portion shall be paid and only the disputed portion
withheld pending resolution of any such dispute.
 
 
7

--------------------------------------------------------------------------------

 
 
(b)           Notice/Cooperation by Indemnitee.  Indemnitee shall give the
Company notice in writing as soon as practicable of any Claim made against
Indemnitee for which indemnification, Expense Advances, exoneration or hold
harmless right will or could be sought under this Agreement.  Notice to the
Company shall be directed to the President or Chief Executive Officer of the
Company at the address shown on the signature page of this Agreement (or such
other address as the Company shall designate in writing to Indemnitee) and shall
include a description of the nature of the Claim and the facts underlying the
Claim, in each case to the extent known to Indemnitee.  To obtain
indemnification under this Agreement, Indemnitee shall submit to the Company a
written request, including therein or therewith such documentation and
information as is reasonably available to Indemnitee and is reasonably necessary
to determine whether and to what extent Indemnitee is entitled to
indemnification following the final disposition of such Claim.  In addition,
Indemnitee shall give the Company such information and cooperation as it may
reasonably require and as shall be within Indemnitee’s power.  The failure by
Indemnitee to notify the Company hereunder will not relieve the Company from any
liability which it may have to Indemnitee hereunder or otherwise than under this
Agreement, and any delay in so notifying the Company shall not constitute a
waiver by Indemnitee of any rights under this Agreement, except to the extent
(solely with respect to the indemnity hereunder) that such failure or delay
materially prejudices the Company.  
 
(c)           Presumptions and Effect of Certain Proceedings.
 
(i)            In making a determination with respect to entitlement to
indemnification hereunder, the person or persons or entity making such
determination shall, to the fullest extent not prohibited by law, presume that
Indemnitee is entitled to indemnification under this Agreement if Indemnitee has
submitted a request for indemnification in accordance with Section 4 of this
Agreement, and the Company shall, to the fullest extent not prohibited by law,
have the burden of proof and burden or persuasion by clear and convincing
evidence to overcome that presumption in connection with the making by any
person, persons or entity of any determination contrary to that
presumption.  Neither the failure of the Company (including by its directors or
Independent Legal Counsel) to have made a determination prior to the
commencement of any action pursuant to this Agreement that indemnification is
proper in the circumstances because Indemnitee has met the applicable standard
of conduct, nor an actual determination by the Company (including by its
directors or Independent Legal Counsel) that Indemnitee has not met such
applicable standard of conduct, shall be a defense to the action or create a
presumption that Indemnitee has not met the applicable standard of conduct.
 
(ii)           The termination of any Claim or of any claim, issue or matter
therein, by judgment, order, settlement or conviction, or upon a plea of nolo
contendere or its equivalent, shall not (except as otherwise expressly provided
in this Agreement) of itself adversely affect the right of Indemnitee to
indemnification or create a presumption that Indemnitee did not act in good
faith and in a manner which he reasonably believed to be in or not opposed to
the best interests of the Company or, with respect to any criminal Claim, that
Indemnitee had reasonable cause to believe that his conduct was unlawful.
 
 
8

--------------------------------------------------------------------------------

 
 
(iii)          For purposes of any determination of good faith, Indemnitee shall
be deemed to have acted in good faith if Indemnitee’s action is based on the
records or books of account of the Enterprise, including financial statements,
or on information supplied to Indemnitee by the directors or officers of the
Enterprise in the course of their duties, or on the advice of legal counsel for
the Enterprise or on information or records given or reports made to the
Enterprise by an independent certified public accountant or by an appraiser or
other expert selected with reasonable care by the Enterprise.  The provisions of
this Section 4(c) shall not be deemed to be exclusive or to limit in any way the
other circumstances in which the Indemnitee may be deemed to have met the
applicable standard of conduct set forth in this Agreement.  Whether or not the
foregoing provisions of this Section 4(c) are satisfied, it shall in any event
be presumed that Indemnitee has at all times acted in good faith and in a manner
he reasonably believed to be in or not opposed to the best interests of the
Company.  Anyone seeking to overcome this presumption shall have the burden of
proof and the burden of persuasion by clear and convincing evidence.
 
(iv)          The knowledge and/or actions, or failure to act, of any director,
officer, trustee, partner, managing member, fiduciary, agent or employee of the
Enterprise shall not be imputed to Indemnitee for purposes of determining the
right to indemnification under this Agreement.
 
(v)           For purposes of this Section 4(c), “Enterprise” shall mean the
Company and any other corporation, limited liability company, partnership, joint
venture, trust or other enterprise of which Indemnitee is or was serving at the
request of the Company as a director, officer, trustee, partner, managing
member, employee, agent or fiduciary.
 
 (d)          Notice to Insurers.  If, at the time of the receipt by the Company
of a notice of a Claim pursuant to Section 4(b) hereof, the Company has
liability insurance in effect which may cover such Claim, the Company shall give
prompt notice of the commencement of such Claim to the insurers in accordance
with the procedures set forth in the respective policies.  The Company shall
thereafter take all necessary or desirable action to cause such insurers to pay,
on behalf of the Indemnitee, all amounts payable as a result of such Claim in
accordance with the terms of such policies.
 
(e)           Selection of Counsel.  In the event the Company shall be obligated
hereunder to provide indemnification, exoneration or hold harmless rights for or
make any Expense Advances with respect to the Expenses of any Claim, the
Company, if appropriate, shall be entitled to assume the defense of such Claim
with counsel approved by Indemnitee (which approval shall not be unreasonably
withheld) upon the delivery to Indemnitee of written notice of the Company’s
election to do so.  After delivery of such notice, approval of such counsel by
Indemnitee and the retention of such counsel by the Company, the Company will
not be liable to Indemnitee under this Agreement for any fees or expenses of
separate counsel subsequently employed by or on behalf of Indemnitee with
respect to the same Claim; provided, however, that (i) Indemnitee shall have the
right to employ Indemnitee’s separate counsel in any such Claim at Indemnitee’s
expense and (ii) if (A) the employment of separate counsel by Indemnitee has
been previously authorized by the Company, (B) Indemnitee shall have reasonably
concluded that there may be a conflict of interest between the Company and
Indemnitee in the conduct of any such defense or (C) the Company shall not
continue to retain such counsel to defend such Claim, then the fees and expenses
of Indemnitee’s separate counsel shall be Expenses for which Indemnitee may
receive indemnification, exoneration or hold harmless rights or Expense Advances
hereunder.  The Company shall have the right to conduct such defense as it sees
fit in its sole discretion, including the right to settle any claim, action or
proceeding against Indemnitee without the consent of Indemnitee, provided that
the terms of such settlement include either: (1) a full release of Indemnitee by
the claimant from all liabilities or potential liabilities under such claim or
(2), in the event such full release is not obtained, the terms of such
settlement do not limit any indemnification, exoneration or hold harmless right
Indemnitee may now, or hereafter, be entitled to under this Agreement, the
Company’s Certificate of Incorporation, bylaws, any agreement, any vote of
stockholders or disinterested directors, the General Corporation Law of the
State of Delaware (the “DGCL”) or otherwise.
 
 
9

--------------------------------------------------------------------------------

 
 
5.           Additional Indemnification Rights; Nonexclusivity.
 
(a)           Scope.  The Company hereby agrees to indemnify, exonerate and hold
harmless the Indemnitee to the fullest extent permitted by law, notwithstanding
that such indemnification, exoneration or hold harmless right is not
specifically authorized by the other provisions of this Agreement, the Company’s
Certificate of Incorporation, the Company’s bylaws or by statute, any agreement,
a vote of stockholders or a resolution of directors, or otherwise.  The rights
of indemnification and to receive Expense Advances as provided by this Agreement
shall be interpreted independently of, and without reference to, any other such
rights to which Indemnitee may at any time be entitled.  In the event of any
change after the date of this Agreement in any applicable law, statute or rule
which expands the right of a Delaware corporation to indemnify, exonerate or
hold harmless a member of its board of directors or an officer, employee, agent
or fiduciary, it is the intent of the parties hereto that Indemnitee shall enjoy
by this Agreement the greater benefits afforded by such change.  In the event of
any change in any applicable law, statute or rule which narrows the right of a
Delaware corporation to indemnify, exonerate or hold harmless a member of its
board of directors or an officer, employee, agent or fiduciary, such change, to
the extent not otherwise required by such law, statute or rule to be applied to
this Agreement, shall have no effect on this Agreement or the parties’ rights
and obligations hereunder except as set forth in Section 10(a) hereof.
 
(b)           Nonexclusivity.  The indemnification, exoneration or hold harmless
rights and the payment of Expense Advances provided by this Agreement shall be
cumulative and in addition to any rights to which Indemnitee may be entitled
under the Company’s Certificate of Incorporation, its bylaws, any other
agreement, any vote of stockholders or disinterested directors, the DGCL, or
otherwise.  The indemnification, exoneration or hold harmless rights and the
payment of Expense Advances provided under this Agreement shall continue as to
Indemnitee for any action taken or not taken while serving in an indemnified,
exonerated or held harmless capacity even though subsequent thereto Indemnitee
may have ceased to serve in such capacity.
 
 
10

--------------------------------------------------------------------------------

 
 
6.            No Duplication of Payments.  The Company shall not be liable under
this Agreement to make any payment in connection with any Claim made against
Indemnitee to the extent Indemnitee has otherwise actually received payment
(under any insurance policy, provision of the Company’s Certificate of
Incorporation, bylaws or otherwise) of the amounts otherwise payable hereunder,
except as provided in Section 18 below.
 
7.            Partial Indemnification.  If Indemnitee is entitled under any
provision of this Agreement to indemnification, exoneration or hold harmless
rights by the Company for some or a portion of Expenses incurred in connection
with any Claim, but not, however, for the total amount thereof, the Company
shall nevertheless indemnify, exonerate or hold harmless Indemnitee for the
portion of such Expenses to which Indemnitee is entitled.
 
8.            Mutual Acknowledgment.  Both the Company and Indemnitee
acknowledge that, in certain instances, federal law or applicable public policy
may prohibit the Company from indemnifying, exonerating or holding harmless its
directors, officers, employees, agents or fiduciaries under this Agreement or
otherwise.  Indemnitee understands and acknowledges that the Company may be
required in the future to undertake with the Securities and Exchange Commission
to submit the question of indemnification, exoneration or hold harmless rights
to a court in certain circumstances for a determination of the Company’s right
under public policy to indemnify, exonerate or hold harmless Indemnitee.
 
9.            Liability Insurance.  To the extent the Company maintains
liability insurance applicable to directors, officers, employees, agents or
fiduciaries, Indemnitee shall be covered by such policies in such a manner as to
provide Inde mnitee the same rights and benefits as are provided to the most
favorably insured of the Company’s directors, if Indemnitee is a director; or of
the Company’s officers, if Indemnitee is not a director of the Company but is an
officer; or of the Company’s key employees, agents or fiduciaries, if Indemnitee
is not an officer or director but is a key employee, agent or fiduciary.
 
10.          Exceptions.  Notwithstanding any other provision of this Agreement,
the Company shall not be obligated pursuant to the terms of this Agreement:
 
(a)           Excluded Action or Omissions.  To indemnify, exonerate or hold
harmless Indemnitee for Expenses resulting from acts, omissions or transactions
for which Indemnitee is prohibited from receiving indemnification, exoneration
or hold harmless rights under this Agreement or applicable law; provided,
however, that notwithstanding any limitation set forth in this Section 10(a)
regarding the Company’s obligation to provide indemnification, exoneration or
hold harmless rights to Indemnitee shall be entitled under Section 3 to receive
Expense Advances hereunder with respect to any such Claim unless and until a
court having jurisdiction over the Claim shall have made a final judicial
determination (as to which all rights of appeal therefrom have been exhausted or
lapsed) that Indemnitee has engaged in acts, omissions or transactions for which
Indemnitee is prohibited from receiving indemnification under this Agreement or
applicable law.
 
(b)           Claims Initiated by Indemnitee.  To indemnify, exonerate or hold
harmless or make Expense Advances to Indemnitee with respect to Claims initiated
or brought voluntarily by Indemnitee and not by way of defense, counterclaim or
cross claim, except (i) with respect to actions or proceedings brought to
establish or enforce an indemnification, Expense Advances, exoneration or hold
harmless right under this Agreement or any other agreement or insurance policy
or under the Company’s Certificate of Incorporation or bylaws now or hereafter
in effect relating to Claims for Covered Events, (ii) in specific cases if the
Board of Directors has approved the initiation or bringing of such Claim or
(iii) as otherwise required under Section 145 of the DGCL, regardless of whether
Indemnitee ultimately is determined to be entitled to such indemnification,
exoneration, hold harmless right, Expense Advances or insurance recovery, as the
case may be.
 
 
11

--------------------------------------------------------------------------------

 
 
 (c)          Claims Under Section 16(b) or Sarbanes-Oxley Act.  To indemnify,
exonerate or hold harmless Indemnitee for expenses and the payment of profits
arising from (i) the purchase and sale by Indemnitee of securities in violation
of Section 16(b) of the Securities Exchange Act of 1934, as amended, or any
similar successor statute or (ii) any reimbursement of the Company by the
Indemnitee of any bonus or other incentive-based or equity-based compensation or
of any profits realized by the Indemnitee from the sale of securities of the
Company, as required in each case under the Exchange Act (including any such
reimbursements that arise from an accounting restatement of the Company pursuant
to Section 304 of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), or
the payment to the Company of profits arising from the purchase and sale by
Indemnitee of securities in violation of Section 306 of the Sarbanes-Oxley Act);
provided, however, that notwithstanding any limitation set forth in this
Section 10(c) regarding the Company’s obligation to provide indemnification or
exoneration or hold harmless, Indemnitee shall be entitled under Section 3 to
receive Expense Advances hereunder with respect to any such Claim unless and
until a court having jurisdiction over the Claim shall have made a final
judicial determination (as to which all rights of appeal therefrom have been
exhausted or lapsed) that Indemnitee has violated said statute.
 
11.          Counterparts.  This Agreement may be executed in counterparts and
by facsimile or electronic transmission, each of which shall constitute an
original and all of which, together, shall constitute one instrument.
 
12.          Binding Effect; Successors and Assigns.  This Agreement shall be
binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective successors, and assigns, including any direct or
indirect successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business and/or assets of the Company, spouses, heirs,
and personal and legal representatives.  The Company shall require and cause any
successor (whether direct or indirect by purchase, merger, consolidation or
otherwise) to all, substantially all, or a substantial part, of the business
and/or assets of the Company, by written agreement in form and substance
satisfactory to Indemnitee, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place.  This Agreement shall
continue in effect regardless of whether Indemnitee continues to serve as a
director, officer, employee, agent or fiduciary (as applicable) of the Company
or of any other enterprise at the Company’s request.  The Company and Indemnitee
agree that the Third-Party Indemnitors are express third party beneficiaries of
this Agreement.
 
 
12

--------------------------------------------------------------------------------

 
 
13.          Remedies of Indemnitee.
 
(a)           Subject to Section 2(b)(iii), in the event that (i) a
determination is made pursuant to this Agreement that Indemnitee is not entitled
to indemnification under this Agreement, (ii) Expense Advances are not timely
made pursuant to Section 3 of this Agreement, (iii) no determination of
entitlement to indemnification shall have been made pursuant to the provisions
of this Agreement within ninety (90) days after receipt by the Company of the
request for indemnification, (iv) payment of indemnification is not made
pursuant to Sections 2(a)(i), 2(e) or 7 of this Agreement within ten (10) days
after receipt by the Company of a written request therefor, (v) payment of
indemnification pursuant to the provisions of this Agreement is not made within
ten (10) days after a determination has been made that Indemnitee is entitled to
indemnification by a Reviewing Party or (vi) the Company or any other person or
entity takes or threatens to take any action to declare this Agreement void or
unenforceable, or institutes any litigation or other action or proceeding
designed to deny, or to recover from, Indemnitee the benefits provided or
intended to be provided to the Indemnitee hereunder, Indemnitee shall be
entitled to an adjudication by a court of his entitlement to such
indemnification or Expense Advances.  Alternatively, Indemnitee, at his option,
may seek an award in arbitration to be conducted by a single arbitrator pursuant
to the Commercial Arbitration Rules of the American Arbitration
Association.  Indemnitee shall commence such proceeding seeking an adjudication
or an award in arbitration within 180 days following the date on which
Indemnitee first has the right to commence such proceeding pursuant to this
Section 13(a).  The Company shall not oppose Indemnitee’s right to seek any such
adjudication or award in arbitration.
 
(b)           In the event that a determination shall have been made pursuant to
this Agreement that Indemnitee is not entitled to indemnification, any judicial
proceeding or arbitration commenced pursuant to this Section 13 shall be
conducted in all respects as a de novo trial, or arbitration, on the merits and
Indemnitee shall not be prejudiced by reason of that adverse determination.  In
any judicial proceeding or arbitration commenced pursuant to this Section 13,
the Company shall have the burden of proof and the burden of persuasion by clear
and convincing evidence that Indemnitee is not entitled to indemnification or
Expense Advances, as the case may be.
 
(c)           If a determination shall have been made pursuant to this Agreement
that Indemnitee is entitled to indemnification, the Company shall be bound by
such determination in any judicial proceeding or arbitration commenced pursuant
to this Section 13, absent (i) a misstatement by Indemnitee of a material fact,
or an omission of a material fact necessary to make Indemnitee’s statement not
materially misleading, in connection with the request for indemnification or
(ii) a prohibition of such indemnification under applicable law.
 
(d)           The Company shall, to the fullest extent not prohibited by law, be
precluded from asserting in any judicial proceeding or arbitration commenced
pursuant to this Section 13 that the procedures and presumptions of this
Agreement are not valid, binding and enforceable and shall stipulate in any such
court or before any such arbitrator that the Company is bound by all the
provisions of this Agreement.
 
(e)           It is the intent of the Company that, to the fullest extent
permitted by law, the Indemnitee not be required to incur legal fees or other
Expenses associated with the interpretation, enforcement or defense of
Indemnitee’s rights under this Agreement by litigation or otherwise because the
cost and expense thereof would substantially detract from the benefits intended
to be extended to the Indemnitee hereunder.  In the event that any action is
instituted by Indemnitee under this Agreement or under any liability insurance
policies maintained by the Company to enforce or interpret any of the terms
hereof or thereof, Indemnitee shall be entitled to be indemnified for all
Expenses incurred by Indemnitee with respect to such action (including without
limitation attorneys’ fees), regardless of whether Indemnitee is ultimately
successful in such action, unless as a part of such action a court having
jurisdiction over such action makes a final judicial determination (as to which
all rights of appeal therefrom have been exhausted or lapsed) that each of the
material assertions made by Indemnitee as a basis for such action was not made
in good faith or was frivolous; provided, however, that until such final
judicial determination is made, Indemnitee shall be entitled under Section 3 to
receive payment of Expense Advances hereunder with respect to such action.  In
the event of an action instituted by or in the name of the Company under this
Agreement to enforce or interpret any of the terms of this Agreement, Indemnitee
shall be entitled to be indemnified, exonerated or held harmless for all
Expenses incurred by Indemnitee in defense of such action (including without
limitation costs and expenses incurred with respect to Indemnitee’s
counterclaims and cross-claims made in such action), unless as a part of such
action a court having jurisdiction over such action makes a final judicial
determination (as to which all rights of appeal therefrom have been exhausted or
lapsed) that each of the material defenses asserted by Indemnitee in such action
was made in bad faith or was frivolous; provided, however, that until such final
judicial determination is made, Indemnitee shall be entitled under Section 3 to
receive payment of Expense Advances hereunder with respect to such action.
 
 
13

--------------------------------------------------------------------------------

 
 
14.          Notices.  All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed duly given (i) if
delivered by hand and signed for by the party addressed, on the date of such
delivery or (ii) if mailed by domestic certified or registered mail with postage
prepaid, on the third business day after the date postmarked.  Addresses for
notice to either party are as shown on the signature page of this Agreement or
as subsequently modified by written notice.
 
15.          Consent to Jurisdiction.  The Company and Indemnitee each hereby
irrevocably consent to the jurisdiction of the courts of the State of Delaware
for all purposes in connection with any action or proceeding which arises out of
or relates to this Agreement and agree that any action instituted under this
Agreement shall be commenced, prosecuted and continued only in the Court of
Chancery of the State of Delaware in and for New Castle County, which shall be
the exclusive and only proper forum for adjudicating such a claim.
 
16.          Severability.  The provisions of this Agreement shall be severable
in the event that any of the provisions hereof (including any provision within a
single section, paragraph or sentence) are held by a court of competent
jurisdiction to be invalid, void or otherwise unenforceable, and the remaining
provisions shall remain enforceable to the fullest extent permitted by
law.  Furthermore, to the fullest extent possible, the provisions of this
Agreement (including without limitation each portion of this Agreement
containing any provision held to be invalid, void or otherwise unenforceable,
that is not itself invalid, void or unenforceable) shall be construed so as to
give effect to the intent manifested by the provision held invalid, illegal or
unenforceable.
 
 
14

--------------------------------------------------------------------------------

 
 
17.          Choice of Law.  This Agreement, and all rights, remedies,
liabilities, powers and duties of the parties to this Agreement, shall be
governed by and construed in accordance with the laws of the State of Delaware
without regard to principles of conflicts of laws.
 
18.          Primacy of Indemnification; Subrogation.
 
(a)           The Company hereby acknowledges that Indemnitee has or may in the
future have certain indemnification, exoneration, hold harmless or Expense
advancement rights and/or insurance provided by one or more Third-Party
Indemnitors.  The Company hereby agrees (i) that it is the indemnitor of first
resort (i.e., its obligations to Indemnitee are primary and any obligation of
any Third-Party Indemnitors to advance Expenses or to provide indemnification,
exoneration or hold harmless rights for the same Expenses incurred by Indemnitee
are secondary), (ii) that it shall be required to advance the full amount of
Expenses incurred by Indemnitee and shall be liable for the full amount of all
Expenses, to the extent legally permitted and as required by the Certificate of
Incorporation or bylaws of the Company (or any agreement between the Company and
Indemnitee), without regard to any rights Indemnitee may have against the
Third-Party Indemnitors and (iii) that it irrevocably waives, relinquishes and
releases the Third-Party Indemnitors from any and all claims against the
Third-Party Indemnitors for contribution, subrogation or any other recovery of
any kind in respect thereof.  The Company further agrees that no advancement or
payment by the Third-Party Indemnitors on behalf of Indemnitee with respect to
any Claim for which Indemnitee has sought indemnification, exoneration or hold
harmless rights from the Company shall affect the foregoing and the Third-Party
Indemnitors shall have a right to receive from the Company, contribution and/or
be subrogated, to the extent of such advancement or payment to all of the rights
of recovery of Indemnitee against the Company.
 
(b)           Except as provided in Section 18(a) above, in the event of payment
under this Agreement, the Company shall be subrogated to the extent of such
payment to all of the rights of recovery of Indemnitee from any insurance policy
purchased by the Company, who shall execute all documents required and shall do
all acts that may be necessary to secure such rights and to enable the Company
effectively to bring suit to enforce such rights.  In no event, however, shall
the Company or any other person have any right of recovery, through subrogation
or otherwise, against (i) Indemnitee, (ii) any Third-Party Indemnitor or (iii)
any insurance policy purchased or maintained by Indemnitee or any Third-Party
Indemnitor.
 
(c)           For purposes of this Agreement “Third-Party Indemnitor” means any
person or entity that has or may in the future provide to the Indemnitee any
indemnification, exoneration, hold harmless or Expense advancement rights and/or
insurance benefits other than (i) the Company and (ii) any entity or entities
through which the Company maintains liability insurance applicable to the
Indemnitee.
 
19.           Amendment and Termination.  No amendment, modification,
termination or cancellation of this Agreement shall be effective unless it is in
writing signed by both the parties hereto.  No waiver of any of the provisions
of this Agreement shall be deemed to be or shall constitute a waiver of any
other provisions hereof (whether or not similar), nor shall such waiver
constitute a continuing waiver.
 
 
15

--------------------------------------------------------------------------------

 
 
20.          Integration and Entire Agreement.  This Agreement sets forth the
entire understanding between the parties hereto and supersedes and merges all
previous written and oral negotiations, commitments, understandings and
agreements relating to the subject matter hereof between the parties hereto;
provided, however, that this Agreement is a supplement to and in furtherance of
the Certificate of Incorporation, the Bylaws, any directors and officers
insurance maintained by the Company and applicable law, and shall not be deemed
a substitute therefor, nor to diminish or abrogate any rights of Indemnitee
thereunder.


21.          No Construction as Employment Agreement.  Nothing contained in this
Agreement shall be construed as giving Indemnitee any right to employment by the
Company or any of its subsidiaries or affiliated entities.


22.          Additional Acts.  If for the validation of any of the provisions in
this Agreement any act, resolution, approval or other procedure is required, the
Company undertakes to cause such act, resolution, approval or other procedure to
be affected or adopted in a manner that will enable the Company to fulfill its
obligations under this Agreement.
 
 
 
(The remainder of this page is intentionally left blank.)
 
 
16

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement as of the date first above written.
 

 
REACHLOCAL, INC.
                           
By:
                             
Address:
   
21700 Oxnard Street
   
Suite 1600
   
Woodland Hills, CA 91367
 

 
Agreed to and accepted by:
 
INDEMNITEE:
 
 
 

By:        

 
 
 
Address:
21700 Oxnard Street
Suite 1600
Woodland Hills, CA 91367
 

Date:        

 
 
 
 
INDEMNIFICATION AGREEMENT